Lipscomb, J.
The bill contains a tedious and detailed narrative of many transactions between the parties running through several years, and the various efforts made by the plaintiff’ to bring the defendant to an honest settlement, most of which would have been impertinent under any circumstances, and particularly so as it relates to the affairs of the parties before the submission and award, as I take it to be an acknowledged rule of law that an award not impeachable with fraud is conclusive of all matters that bad been submitted to the arbitrators. It is as much so as a judgment, and in the language of Chief Justice DeGray in the Dutchess of Kingston’s case, is as a plea, a biir, or as evidence conclusive between the same parties upon the same matters. In this case the appellant was shown by his bill that the matters complained of by him and sought to be again litigated were submitted to the referee, and their award disposed of ail those matters in controversy. The bill further shows that the award had become a judgment of the court. There was then no necessity for either pleading the award and the judgment in bar nor giving them in evidence, and the facts disclosed by the bill showed that he was not entitled to relief, and subjected his suit to be demurred out of court or dismissed for want of equity. And there could be no error in dismissing a bill that showed on its face, affirmatively', sufficient grounds for its dismissal.
Judgment affirmed.